THE COURT.
Application for writ of prohibition to prevent a receiver appointed by respondent court from further interfering with the property of petitioner.
It is claimed the appointment was void for the reason that there was a noncompliance with the provisions of section 566 of the Code of Civil Procedure with reference to the bond required by that section. Under authority of Ryan v. Murphy, 39 Cal. App. 640 [179 Pac. 517], Van Alen v. Superior Court, 37 Cal. App. 696 [174 Pac. 672], Bibby v. Dieter, 15 Cal. App. 45 [113 Pac. 874], and Davila v. Heath, 13 Cal. App. 370 [109 Pac. 893], the writ is granted.